     Case 4:19-cr-00690-JAS-LCK Document 28-1 Filed 05/07/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                              CR 19-00690-TUC-JAS (LCK)
 9
                              Plaintiff,
10
               vs.                                                      ORDER
11
12   Alexander True Norman,
13                           Defendant.
14
15             Good cause appearing, IT IS ORDERED, pursuant of Fed. R. Crim. P. 16(d)(1),
16    that the Government’s Motion for Protective Order Pursuant to Rule 16 is granted.
17             Defense counsel (including investigators, paralegals and office staff) receiving the
18    disclosure DVD containing the download of Alexander True Norman’s cellular phone
19    shall not provide, reproduce or distribute the disclosure in any form without further order
20    of the Court. Defendant shall not provide, reproduce or distribute the disclosure in any
21    form without further order of the Court. This Order shall not prevent defense counsel
22    from otherwise showing or discussing with their client the disclosure under the
23    supervision of defense counsel or their agents.
24             IT IS FURTHER ORDERED that defense counsel may provide the disclosure for
25    the use of their investigators (who consent to the jurisdiction and Order of this Court), but
26    that such investigators shall not further copy said disclosure without further order of the
27    Court.
28             IT IS FURTHER ORDERED that defense counsel may provide the disclosure for
     Case 4:19-cr-00690-JAS-LCK Document 28-1 Filed 05/07/19 Page 2 of 2




 1    the use of their paralegals (who consent to the jurisdiction and Order of this Court), but
 2    that such paralegals shall not further copy said disclosure without further order of the
 3    Court.
 4             IT IS FURTHER ORDERED that defense counsel may provide the disclosure for
 5    the use of any expert (who consents to the jurisdiction and Order of this Court), but that
 6    such expert shall not further copy said disclosure without further order of the Court.
 7             IT IS FURTHER ORDERED that, with respect to the disclosure, it is for the use
 8    in the defense in this criminal case only and that the disclosure shall be returned to the
 9    government so that the data can be destroyed after the completion of the proceedings.
10             Dated this          day of _________, 2019.
11
12
13
                                                Lynnette C. Kimmins
14                                              United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
